Barrows, J.
Two courses were open to the plaintiff under § 17, c. 66, R. S. (1) To discontinue without costs. (2) To continue, try, and have judgment rendered with the effect, and satisfied in the manner provided in cases of appeal, which contemplates a return made to the probate office, as of a contingent claim (§ 18), and a sum to be left in -the hands of the administrator, sufficient to pay the percentage paid to others, which is to be paid, provided the claim becomes absolute within four years from the grant of administration, if it can be done without disturbing prior dividends, and not otherwise. (§§ 9 and 10.)
The plaintiff did neither of these things, but waited until after a final account was settled, and distribution was made, before citing in the administrator, thus cutting off the administrator from all opportunity of having the costs allowed against the estate, under § 16, *565and making it impossible for himself to have his judgment (if he obtained one) satisfied “ without disturbing prior dividends.”
Moreover, we think the case shows a presentation to the commissioners. They gave notice of their meetings for the presentation of claims. He left his writ with them. It was not their fault if he did not prove his claim. They did not allow it. His remedy thereafter was by appeal and new action under the statute. Bates v. Ward, 49 Maine, 87. If he did not design to make proof of it before them, he should have seen to it that it was returned as a contingent claim, and proceeded with his suit, instead of allowing it to slumber until it became impossible to have a judgment (if he obtained one) satisfied in the manner contemplated by the statute. He may attribute his loss to his own laches, if he has lost anything. A review of the testimony leaves it very doubtful whether he has lost anything by his delay. He has got the sum for which he agreed to carry the timber. Ho yielded to the defendant’s doubts whether he could carry it safely in any other way than by making two loads of it. Why should he have more than the contract price for doing that which he undertook to do ?

Judgment for the defendant.

Appleton, C. J.; Cutting, Kent, and Danforth, JJ., concurred.